Filed 10/13/22 P. v. Deuter CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                       B311353

           Plaintiff and Respondent,                               (Los Angeles County
                                                                   Super. Ct. No. BA485309)
           v.

 BRANDY JAMIE JORDAN
 DEUTER,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Richard S. Kemalyan, Judge. Affirmed.
      Justin Behravesh, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, and Peggy Z. Huang, Deputy Attorney
General, for Plaintiff and Respondent.
                  __________________________________
                       INTRODUCTION

       Brandy Jaime Jordan Deuter (Jordan) stole a plaque from a
city councilman’s office and a phone from a nearby hair salon,
where she also tried to steal a touchscreen tablet and credit card
reader that allows businesses to process credit card payments.
The trial court convicted Jordan of second degree burglary for the
incident at the councilman’s office and attempted second degree
burglary for the incident at the salon. Jordan appeals, arguing
substantial evidence did not support the finding she had the
requisite intent to steal when she entered the two premises. She
also argues that the trial court erred in denying her motion for
judgment of acquittal at the close of the People’s case and that
the abstract of judgment erroneously states she was convicted of
burglary, rather than attempted burglary, for the incident at the
salon.
       We conclude that substantial evidence supported the
verdicts and that the trial court did not err in denying Jordan’s
motion for judgment of acquittal. We also agree with Jordan and
the People the abstract of judgment must be corrected to
accurately reflect the oral pronouncement of judgment. In all
other respects, we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

      A.     Jordan Takes a Plaque from a Councilman’s Office,
             Tries To Take a Tablet and Credit Card Reader from
             a Hair Salon, and Ultimately Takes a Phone
       One morning in September 2019 Sean Starkey was working
at a city councilman’s district office on Sunset Boulevard when he
heard someone in the office screaming. He went to the front of




                                2
the office and saw Jordan pacing back and forth. He asked her if
she needed any assistance; she responded incoherently. Jordan
grabbed a plaque off the wall, took some voter registration forms,
and started to leave the office. Starkey demanded that Jordan
return the plaque; Jordan again responded incoherently. She
walked out the door and up Sunset Boulevard. (Jordan testified
that she went to the office intending to speak to the councilman,
but that she became anxious when told she had to leave and then
took the voter registration forms. Jordan stated she did not
remember taking the plaque.)
       Jordan went to a hair salon across the street from the
councilman’s office and spoke with an employee. Jordan
appeared lost, but became offended when asked to leave. Jordan
tried to take a tablet and a credit card reader from the salon, but
could not because they were mounted to a desk. She grabbed a
phone instead and left the salon. (Jordan testified she asked an
employee to borrow a phone or a tablet so she could contact her
mother.) The owner of the salon estimated that the value of the
phone was $20 and that the value of the tablet and credit card
reader was $1,100.
       After she left the salon, a group of people chased her, and
she began to run. Eventually, someone sprayed pepper spray in
her eyes. Jordan returned the phone and said, “Here. Have the
phone.” A police officer later arrested Jordan in a parking lot and
retrieved the councilman’s plaque. When questioned by the
police, Jordan said she took the plaque to make a “motherfucking
point.”




                                3
      B.      The Trial Court Convicts Jordan of Second Degree
              Burglary and Attempted Second Degree Burglary
       The People charged Jordan with (1) assault with a deadly
weapon (Pen. Code, § 245, subd. (a)(1)); (2) making a criminal
threat (id., § 422, subd. (a)); (3) second degree burglary of the
councilman’s office (id., § 459); and (4) second degree burglary of
the salon (ibid.). After a court trial, the court found Jordan not
guilty on counts 1 and 2, guilty on count 3, and guilty of
attempted burglary as a lesser included offense of count 4. (See
People v. Michaels (1961) 193 Cal.App.2d 194, 196 [attempted
burglary is a lesser included offense of burglary].)
       On the burglary and attempted burglary convictions, the
court found that Jordan intended to steal from the councilman’s
office and the salon and that she had the intent to steal when she
entered the two premises. The court stated that the two thefts
occurred “in the same temporal period” and that the temporal
proximity of the two crimes was circumstantial evidence Jordan
had the intent to steal upon entering the councilman’s office.
Regarding the salon incident, the court found Jordan had the
requisite intent because upon entering the salon she
unsuccessfully tried to take the tablet and the credit card reader
and later “grabbed the mobile phone and departed the premises.”
The court also found Jordan’s entering the salon “after taking the
plaque from the councilman’s office” was circumstantial evidence
she had the intent to steal when she entered the salon.
       After Jordan asked the trial court not to sentence her to
probation, the court sentenced her to three years four months in
county jail. Jordan filed a timely notice of appeal.




                                 4
                          DISCUSSION

        A.    Applicable Law and Standard of Review
        Penal Code section 459 provides that a person who enters,
among other things, a house, shop, or other building “with intent
to commit grand or petit larceny or any felony is guilty of
burglary.” Burglary requires “not only that a defendant enter a
structure, but that he do so with a particular objective in mind:
larceny (or any other felony).” (People v. Hendrix (2022)
13 Cal.5th 933, 939; see People v. Wallace (2008) 44 Cal.4th 1032,
1077 [“Burglary requires an entry into a specified structure with
the intent to commit theft or any felony.”].) Burglaries of
structures other than inhabited dwelling houses and vessels,
floating homes, and trailer coaches are second degree burglaries.
(Pen. Code, § 460, subds. (a) & (b); Corona v. Superior Court
(2021) 65 Cal.App.5th 950, 955; see People v. Maestas (2006)
143 Cal.App.4th 247, 252 [second degree burglary is “any
burglary other than of a residence”].) A person is guilty of
attempted burglary when he or she (1) has the specific intent to
commit burglary and (2) commits a direct but ineffectual act
toward its commission. (People v. Mejia (2012) 211 Cal.App.4th
586, 605; see People v. Clark (2019) 43 Cal.App.5th 270, 280 [an
attempted crime requires “‘a specific intent to commit the crime,
and a direct but ineffectual act done toward its commission’”].)
         “Specific intent ‘“is rarely susceptible of direct proof and
usually must be inferred from the facts and circumstances
surrounding the offense.”’” (People v. Thompkins (2020)
50 Cal.App.5th 365, 403.) This is true for burglary. (See
People v. Lewis (2001) 25 Cal.4th 610, 643 [“the intent required
for . . . burglary is seldom established with direct evidence but




                                  5
instead is usually inferred from all the facts and circumstances
surrounding the crime”]; People v. Matson (1974) 13 Cal.3d 35, 41
[“Although the People must show that a defendant charged with
burglary entered the premises with felonious intent, such intent
must usually be inferred from all of the facts and circumstances
disclosed by the evidence, rarely being directly provable.”].)
        “When reviewing a challenge to the sufficiency of the
evidence, we ask whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime beyond a
reasonable doubt. [Citation.] Because the sufficiency of the
evidence is ultimately a legal question, we must examine the
record independently for substantial evidence—that is, evidence
which is reasonable, credible, and of solid value that would
support a finding beyond a reasonable doubt.” (People v. Navarro
(2021) 12 Cal.5th 285, 302, internal quotation marks omitted.)
“We must ‘view the evidence in the light most favorable to the
People’ and ‘presume in support of the judgment the existence of
every fact the trier could reasonably deduce from the evidence.’
[Citation.] We must also ‘accept logical inferences that the [trier
of fact] might have drawn from the circumstantial evidence.’”
(People v. Flores (2020) 9 Cal.5th 371, 411.) We do not, however,
“reconsider the weight to be given any particular item of
evidence” or ask whether the trier of fact’s “judgment was the
most probable interpretation of the evidence, but simply whether
it was a rational one.” (Navarro, at pp. 302, 307.)




                                 6
      B.     Substantial Evidence Supported the Trial Court’s
             Finding Jordan Intended To Steal When She Entered
             Both Premises
      Jordan argues that she did not have the intent to commit
burglary before or upon entering either premises and that it was
her interactions with employees at the office and the salon that
provoked her to take (or try to take) the items she stole (or tried
to steal).1 Substantial circumstantial evidence, however,
supported the trial court’s finding Jordan had the requisite intent
for burglary of the councilman’s office and attempted burglary of
the hair salon.

            1. Substantial Evidence Supported the Trial Court’s
               Finding Jordan Had the Intent To Commit
               Burglary at the Councilman’s Office
      Jordan argues she entered the office to speak with the
councilman, not to steal anything. Substantial evidence,
however, supported the trial court’s contrary finding. When
questioned by Starkey, Jordan never said she wanted to speak
with the councilman or anyone else in the office. When Starkey
asked her to return the plaque, she ignored him and left. And
when police subsequently arrested Jordan, she said she took the
plaque, not because she couldn’t speak with the councilman, but
to make a statement. From this evidence the trial court could
reasonably infer Jordan intended to commit theft when she went
to the councilman’s office. (See People v. Matson, supra,

1     Although Jordan suggests her mental health may have
precluded her from forming the intent to steal, the trial court
excluded evidence of her mental health, and Jordan does not
challenge that ruling.




                                 7
13 Cal.3d at p. 41 [“When the evidence justifies a reasonable
inference of felonious intent, the verdict may not be disturbed on
appeal”]; People v. Mumin (2021) 68 Cal.App.5th 36, fn. 4 [same];
People v. Nunley (1985) 168 Cal.App.3d 225, 232 [“Where the
facts and circumstances of a particular case and the conduct of
the defendant reasonably indicate his purpose in entering the
premises is to commit larceny or any felony, the conviction may
not be disturbed on appeal”]; People v. Garcia (1963)
214 Cal.App.2d 681, 683 [“Whether or not an accused had an
intent to commit theft when he entered the building is for the
trier of fact unless there is nothing from which it can be
inferred”]. )

             2. Substantial Evidence Supported the Trial Court’s
                Finding Jordan Had the Intent To Commit
                Burglary at the Salon
      Jordan and the salon owner gave different accounts of the
incident in the salon. Jordan claimed that, when she spoke with
an employee of the salon, the employee allowed her to use the
phone to call her mother and that she touched the tablet to check
her email. The salon owner acknowledged that she saw Jordan
speak with an employee, but stated that the salon employees
asked Jordan to leave. The salon owner stated that, when they
“asked her to leave,” Jordan became “offended and just reached to
whatever was at the front desk [including the touchscreen tablet
and credit card reader] and just grabbed the phone.”
      The trial court found Jordan entered the salon with the
intent to commit theft because she tried to take the tablet,
grabbed the phone, and left the premises. The trial court
reasonably found Jordan had the requisite intent based on the




                                8
evidence she tried to steal two items, successfully stole one, and
fled the scene. (See People v. Smith (1978) 78 Cal.App.3d 698,
704 [“‘an intent to commit theft at the time of entry may be
inferred from flight from the premises’”]; People v. Moody (1976)
59 Cal.App.3d 357, 363 [same]; see also People v. Prince (2007)
40 Cal.4th 1179, 1256 [“the similar crimes [the defendant]
committed in other homes provided a basis for a jury to
reasonably conclude that his intent was, at least in part, to
commit theft”].)
       Of course, Jordan’s version of what happened in the salon
differed from the salon owner’s. The trial court, however, found
that the People’s witnesses were credible and that Jordan was
not. We defer to the version of the facts the trial court found
true, which was that Jordan tried to take the touchscreen tablet
and credit card reader, later took the phone without permission,
and fled the salon, all of which evidenced an intent to steal upon
entry. (See People v. Covarrubias (2016) 1 Cal.5th 838, 890
[a “‘reviewing court neither reweighs evidence nor reevaluates a
witness’s credibility’”]; In re M.S. (2019) 32 Cal.App.5th 1177,
1187 [“we defer to the [trial] court’s express and implied findings
of fact that are supported by substantial evidence”].)
       Finally, although substantial evidence would have
supported a finding Joran committed a burglary at the salon (see
People v. Washington (1996) 50 Cal.App.4th 568, 578-579
[burglary “is complete . . . upon entry with requisite intent”];
People v. Escobar (1992) 7 Cal.App.4th 1430, 1436 [“burglary is
complete once the perpetrator enters the premises with the
requisite intent”]), the trial court found Jordan guilty of only
attempted second degree burglary. Because substantial evidence
supported a conviction for the completed crime, it also supported




                                 9
a conviction for the attempted crime. (See People v. Lowen (1895)
109 Cal. 381, 383-384 [commission of a burglary implies an
attempt to commit it, so that a conviction of attempted burglary
must be upheld where there is substantial evidence of a
completed burglary]; People v. Cuccia (2002) 97 Cal.App.4th 785,
796 [defendant could not “complain that the jury chose to find
him guilty of attempted grand theft” where there was substantial
evidence of a completed grand theft]; see also People v. McConnell
(1927) 80 Cal.App. 789, 792 [“A defendant informed against for
the crime of burglary may be convicted of an attempt to commit
burglary in the second degree, where the evidence tends to
sustain a verdict of burglary in the first degree.”].)2

      C.     The Abstract of Judgment Must Be Corrected To
             Accurately Reflect the Oral Pronouncement of
             Judgment
      In announcing its verdict, the trial court stated: “As to
count 4, burglary in the second degree, in reference to the hair
salon, the court finds the defendant guilty of an attempt to
commit a second degree burglary.” The abstract of judgment,
however, states Jordan was convicted of second degree burglary


2      Thus, the trial court did not err in denying Jordan’s motion
for a judgment of acquittal pursuant to Penal Code
section 1118.1. (See People v. Cole (2004) 33 Cal.4th 1158, 1212-
1213 [“[i]n ruling on a motion for judgment of acquittal pursuant
to section 1118.1, a trial court applies the same standard an
appellate court applies in reviewing the sufficiency of the
evidence to support a conviction, that is, ‘“whether from the
evidence, including all reasonable inferences to be drawn
therefrom, there is any substantial evidence of the existence of
each element of the offense charged”’”].)




                                10
of the hair salon. Jordan argues, the People concede, and we
agree the trial court must correct the abstract of judgment to
reflect a conviction for attempted burglary, rather than burglary,
for the incident at the hair salon. (See People v. Leon (2020) 8
Cal.5th 831, 855 [“Any discrepancy between the judgment as
orally pronounced and as recorded in the clerk’s minutes or
abstract of judgment is presumed to be the result of clerical
error.”]; People v. Mitchell (2001) 26 Cal.4th 181, 185 [an
appellate court can order “correction of abstracts of judgment
that [do] not accurately reflect the oral judgments of sentencing
courts”]; People v. Whalum (2020) 50 Cal.App.5th 1, 15 [“Where
there is a discrepancy between the oral pronouncement of
judgment and the abstract of judgment, the oral pronouncement
controls.”].)

                         DISPOSITION

      The judgment is affirmed. The trial court is directed to
prepare an amended abstract of judgment reflecting Jordan was
convicted of attempted second degree burglary on count 4 and
send it to the Department of Corrections and Rehabilitation.


                                          SEGAL, J.

We concur:




             PERLUSS, P. J.               FEUER, J.




                                11